Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following final office action is in response to the reply filed February 14, 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the horizontally elongated slots set forth in claim 43 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because it would be better to make it more clear that the “set of fitted mounting holes” on line 2 of claim 18 and the “set of elongated mounting holes” on line 3 of claim 18 are part of the multiple sets of mounting holes set forth in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 33, 34 and 36-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “that fits the first tab” on line 10 of claim 21 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the first tab portion fits within the first tab?  How does the first tab portion fit the first tab when it appears that they only engage one another?
	Recitations such as “that fits the upper extension tube” on line 11 of claim 21 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the upper extension tube portion fits within the upper extension tube?  How does the upper extension tube portion fit the upper extension tube when it appears that they only engage one another?
	Recitations such as “to pull the upper ring clamp body” on lines 13-14 of claim 21 render the claims indefinite because it is unclear where the upper ring clamp body is being pulled.
	Recitations such as “that fits the second tab” on line 20 of claim 21 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the second tab portion fits within the second tab?  How does the second tab portion fit the second tab when it appears that they only engage one another?
	Recitations such as “that fits the lower extension tube” on line 21 of claim 21 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the lower extension tube portion fits within the lower extension tube?  How does the lower extension tube portion fit the lower extension tube when it appears that they only engage one another?
	Recitations such as “to pull the lower ring clamp body” on lines 23-24 of claim 21 render the claims indefinite because it is unclear where the lower ring clamp body is being pulled.
	Recitations such as “the middle mounting hole” on line 1 of claim 33 render the claims indefinite because it is unclear to which of the plurality of middle mounting holes set forth above the applicant is referring.
	Recitations such as “the upper mounting hole” on line 2 of claim 33 render the claims indefinite because it is unclear to which of the plurality of upper mounting holes set forth above the applicant is referring.
	Recitations such as “the lower mounting hole” on lines 2-3 of claim 33 render the claims indefinite because it is unclear to which of the plurality of lower mounting holes set forth above the applicant is referring.
	Recitations such as “the upper mounting hole” on line 1 of claim 34 render the claims indefinite because it is unclear to which of the plurality of upper mounting holes set forth above the applicant is referring.
	Recitations such as “the lower mounting hole” on line 2 of claim 34 render the claims indefinite because it is unclear to which of the plurality of lower mounting holes set forth above the applicant is referring.
	Recitations such as “the middle mounting hole” on line 2 of claim 34 render the claims indefinite because it is unclear to which of the plurality of middle mounting holes set forth above the applicant is referring.
	Recitations such as “the upper mounting hole” on line 3 of claim 34 render the claims indefinite because it is unclear to which of the plurality of upper mounting holes set forth above the applicant is referring.
	Recitations such as “the lower mounting hole” on line 3 of claim 34 render the claims indefinite because it is unclear to which of the plurality of lower mounting holes set forth above the applicant is referring.
	Recitations such as “that fits the first tab” on lines 14-15 of claim 36 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the first tab portion fits within the first tab?  How does the first tab portion fit the first tab when it appears that they only engage one another?
	Recitations such as “that fits the upper extension tube” on line 15 of claim 36 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the upper extension tube portion fits within the upper extension tube?  How does the upper extension tube portion fit the upper extension tube when it appears that they only engage one another?
	Recitations such as “to pull the upper ring clamp body” on line 17 of claim 36 render the claims indefinite because it is unclear where the upper ring clamp body is being pulled.
	Recitations such as “that fits the second tab” on lines 22-23 of claim 36 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the second tab portion fits within the second tab?  How does the second tab portion fit the second tab when it appears that they only engage one another?
	Recitations such as “that fits the lower extension tube” on line 23 of claim 36 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant setting forth that the lower extension tube portion fits within the lower extension tube?  How does the lower extension tube portion fit the lower extension tube when it appears that they only engage one another?
	Recitations such as “to pull the lower ring clamp body” on lines 25-26 of claim 36 render the claims indefinite because it is unclear where the lower ring clamp body is being pulled.
	Recitations such as “a vertical position” on line 2 of claim 38 render the claims indefinite because it is unclear what element of the invention has the vertical position to which the applicant is referring.
	Recitations such as “each comprise fitted mounting holes” on line 2 of claim 40 render the claims indefinite because it is unclear how the upper and lower mounting holes of a single set of mounting holes each comprise mounting holes.  It appears that the upper mounting hole of a set of mounting holes only comprises one fitted mounting hole.  Likewise, it appears that the lower mounting hole of the set of mounting holes only comprises one fitted mounting hole.
	Recitations such as “a position of the gate frame relative to the retainer plate” on lines 2-3 of claim 41 render the claims indefinite because it is unclear if the applicant is referring to the horizontal position of the gate frame set forth above or is referring to the vertical position of the gate frame.  It is suggested that the applicant change “a position” on line 2 of claim 41 to --a vertical position-- to avoid confusion.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 17, 19, 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. (US 2013/0219790) in view of Peterson (US 2008/0244983).  Honeycutt et al. discloses a hinged safety gate comprising:
a gate frame 400 configured to control access through an elevated work surface access area, the gate frame having a frame adjustment region (labeled below), a distal upright member 412, an upper cross-arm (labeled below), and a lower cross-arm (labeled below), the upper cross-arm including an upper cross-arm main portion 404 and an upper cross-arm extension (labeled below), the lower cross-arm including a lower cross-arm main portion 406 and a lower cross-arm extension (labeled below); and 
a retainer assembly 410 configured to be attached to a proximal end of the gate frame 400 and configured to hingedly couple the gate frame to a first stationary vertical surface to permit the gate frame to swing between an open position and a closed position in which the distal upright member 412 is positioned proximate to a second stationary vertical surface, the second stationary vertical surface opposing the first stationary vertical surface, the retainer assembly having a retainer plate (labeled below) that includes mounting holes including an upper mounting hole (labeled below) and a lower mounting hole (labeled below); and
wherein the gate frame 400 is movable between an extended position and an unextended position, with the upper cross-arm extension being movable relative to the upper cross-arm main portion 404 and the lower cross-arm extension being movable relative to the lower cross-arm main portion 406 (claim 15);
wherein the gate frame further has a proximal upright member 408, and the retainer assembly 410 is configured to be attached to the proximal upright member of the gate frame (claim 17);
wherein: the upper cross-arm main portion 404 comprises an upper main tube 404, the upper cross-arm extension comprises an upper extension tube, the lower cross-arm main portion 406 comprises a lower main tube 406, the lower cross-arm extension comprises a lower extension tube, the upper extension tube is telescopingly slideable within the upper main tube, and the lower extension tube is telescopingly slideable within the lower main tube (claim 20).
Honeycutt et al. is silent concerning the retainer assembly having a retainer plate with a retainer adjustment region having multiple sets of mounting holes.
However, Peterson discloses a retainer assembly having a retainer plate 21 with a retainer adjustment region (not numbered, but comprising the region including the apertures 23) and a frame adjustment region 10, wherein the frame adjustment region and the retainer adjustment region facilitate adjustment of a horizontal position of the gate frame relative to the retainer assembly (claim 15);
wherein the multiple sets of mounting holes comprise multiple sets of fitted mounting holes (claim 19);
wherein the multiple sets of mounting holes comprises exactly two sets of mounting holes (claim 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Honeycutt et al. with additional mounting holes, as taught by Peterson, spaced horizontally from the upper and lower mounting holes of Honeycutt et al. to enable a user to adjust the horizontal position of the gate frame relative to the retainer assembly so that the safety gate can fit a wider range of openings.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. in view of Peterson as applied to claims 15, 17, 19, 20 and 35 above.  Honeycutt et al., as modified above, is silent concerning vertical position adjustment.
However, Peterson discloses the use of mounting holes 13 which are used to facilitate adjustment of a vertical position of a gate frame relative to a retainer assembly.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Honeycutt et al., as modified above, with additional vertical mounting holes, as taught by Peterson, to enable the gate frame to be vertically adjusted.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. in view of Peterson, as applied to claims 15, 17, 19, 20 and 35 above, and further in view of LaCook (US 2009/0217591).  Honeycutt et al., as modified above, discloses that the retainer adjustment region includes at least two sets of fitted mounting holes, but is silent concerning elongated mounting holes.
However, LaCook discloses the use of a set of elongated mounting holes 46a, 46b, 48a, 48b for adjusting a position of a gate frame relative to a platform as set forth in paragraph 18.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the frame adjustment region of Honeycut et al., as modified above, with elongated mounting holes, as taught by LaCook, to provide for a more accurate adjustment of the gate frame relative to the platform without having to detach the gate frame from the retainer assembly.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. (US 2013/0219790) in view of Peterson (US 2008/0244983) as applied to claims 15, 17, 19, 20 and 35 above.
	Honeycutt et al., as modified above, is silent concerning a spring assembly.
	However, Peterson further discloses a retainer assembly including a spring assembly 22a, 26 and a hinged bracket 18a, 18c, the spring assembly being coupled between a retainer plate (labeled below) and the hinged bracket 18a, 18c, and wherein the spring assembly 22a, 26 is configured to bias the gate frame toward the closed position as set forth on lines 10-11 of paragraph 15 (claim 22); wherein the spring assembly includes an annular cylindrical bushing 22a configured to retain the shape of a spring 26 in the spring assembly and inhibit contact between the spring and portions of the hinged safety gate (claim 23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Honeycutt et al., as modified above, with a spring assembly, as taught by Peterson, to enable the gate to automatically close after being opened.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Honeycutt et al. in view of Peterson, as applied to claims 15, 17, 19, 20 and 35 above, and further in view of WO 99/61743.  Honeycutt et al., as modified above, is silent concerning a middle mounting hole.
However, WO 99/61743 discloses a retainer assembly 59 (fig. 31) comprising a set of mounting holes comprising an upper mounting hole (labeled below), a lower mounting hole (labeled below) and a middle mounting hole (labeled below) positioned vertically between the upper mounting hole and the lower mounting hole (claim 32); wherein the middle mounting hole is positioned vertically midway between the upper mounting hole and the lower mounting hole (claim 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Honeycutt et al., as modified above, with a middle mounting hole, as taught by WO 99/61743, to more securely attach the gate frame to the retainer assembly.

    PNG
    media_image1.png
    1126
    1143
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    956
    1134
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    765
    656
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    970
    1121
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 21 and 36-49 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the upper main tube comprising a first tab that extends a first axial length beyond a distal end of the upper main tube and that comprises a first partial tube, the upper cross-arm further includes an upper ring clamp configured to hold the upper main tube and the upper extension tube securely together, the upper ring clamp having an upper ring clamp body with an axial length roughly equal to the first axial length, the upper ring clamp body comprising a first inner profile with a first tab portion that complements the first tab and an upper extension tube portion that complements the upper extension tube, the upper ring clamp further comprising a first fastener configured to push the first tab into firmer contact with the upper extension tube and to pull the upper ring clamp body, thereby pulling the upper extension tube into firmer contact with the first tab.

Claim 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the upper mounting hole being horizontally aligned with the lower mounting hole, and the middle mounting hole being horizontally offset from the upper mounting hole and the lower mounting hole.  Although references such as WO 99/61743 disclose an offset middle mounting hole, one of ordinary skill in the art would not have provided Honeycutt et al. with an offset middle mounting hole since the cylindrical shape of the proximal upright member 408 would not be able to accommodate an offset middle mounting hole.

Response to Arguments
Applicant's arguments filed February 14, 2022 have been fully considered but they are not persuasive.
With respect to the applicant’s comments concerning the combination of the teachings of Honeycutt et al. and Peterson, the examiner respectfully disagrees.  Honeycutt et al. discloses a pair of mounting holes comprising upper and lower mounting holes.  Peterson discloses the use of mounting holes 23 which are horizontally offset from each other for adjusting a horizontal position of a gate.  One of ordinary skill in the art would have been motivated to provide Honeycutt et al. with an additional pair of mounting holes, as taught by Peterson, to provide additional horizontal adjustment of the gate frame relative to the first stationary vertical surface.
The applicant’s comments concerning Peterson teaching away from multiple sets of upper and lower mounting holes are not persuasive because the teachings of Peterson are being applied to Honeycutt et al. not the converse.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634